DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/06/2021 with respect to claims 10-14 have been fully considered but they are not persuasive. Applicant argues that Tear does not disclose a lower peg that extends rearward at a downward angle along a straight line from the vertical member to a terminus of the peg.  As can be seen in figure 1 of Tear, the peg (18) extends in a rearward direction.  It also extends in a straight line in the end portion (30), which extends from vertical alignment with the back of the vertical member to the terminus.  The claim does not state the entirety of the peg must extend in a straight line.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tear (US 2018/0310729).
Regarding claim 10, Tear (hereafter “D2”) discloses a hanger (10) adapted to be removably coupled to a perforated board (22), the hanger comprising: one or more pegs (anchors 12/18), each being adapted to be inserted into one of a plurality of through openings (holes 20) of the perforated board; a vertical member (at 14), an extension member (rod 16), an upper peg (12) and a lower peg (18); the upper peg extending rearward from an upper portion of the vertical member (figure 1); the lower peg (18) extending rearward at a downward angle along a straight line from the vertical member to a terminus of the lower peg (see portion at 30); the extension member extending frontward from a lower portion of the vertical member, the extension member being adapted for suspending an object ([0013]); the upper peg (12) comprising an upward curve configuration (figure 1).
Regarding claim 11, D2 discloses further comprising a horizontal plate member (wing 24) extending outward from the vertical member such that it is co-planar with a display surface of the perforated board when the hanger is removably coupled to the perforated board ([0014]).

Regarding claim 13, D2 discloses the upper and lower pegs each comprising distal ends, wherein one or both of the distal ends is tapered (at least distal end of 12 tapers at notch 13 and end of 18 tapers at 28).
Regarding claim 14, D2 discloses wherein the lower peg (18) is flexible such that it is adapted to be bent upon insertion into one of the board through openings (member 32 is flexible – [0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (2007/0290107) in view of Ishikawa (US 3,452,959).
Lang et al. (hereafter “D1”) discloses a perforated board (pegboard 12) comprising a board portion, a perimeter rib structure (flange 60 – [0025]), and an interior rib structure (reinforcing members 64, 66 – figure 7); the board portion comprising a plurality of board 
Ishikawa (hereafter “D3) discloses hanger board constructions (1) having rear ribs (4) with integrated tube portions (connector means 5) for receiving fasteners (male coupling 7) used to connect adjacent boards together (figure 5; col. 2, lines 48-62).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to add the coupling mechanism from D3 to D1 by adding the tube portions and fasteners placed at corners of the perimeter ribs of D1 for connecting multiple boards to one another as already motivated by D1.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (2007/0290107) in view of Ishikawa (US 3,452,959) and Tear (US 2018/0310729).
Regarding claims 1-8, D1 in view of D3 as discussed above in regards to claim 9 is applied similarly and it further would have been obvious to one of ordinary skill in the art at the time of filing to utilize the hook/hanger of D2 with the perforated board of D1 as both are discussed above as an improved hanger arrangement to that disclosed by D1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK D HAWN/Primary Examiner, Art Unit 3631